                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

MARC SMITH, et al.,                 )
                                    )
                     Plaintiffs,    )
                                    )
v.                                  )                Case No.: 19-2431-CM-KGG
                                    )
CITY OF WELLSVILLE, KANSAS, et al., )
                                    )
                     Defendants.    )
____________________________________)


            MEMORANDUM & ORDER ON MOTION TO STAY

      Now before the Court is the Motion to Stay Discovery (Doc. 14) filed by

Defendants City of Wellsville, William Lytle, and Darien Kerr (hereinafter “the

City Defendants”). Having reviewed the submissions of the parties, Defendants’

motion (Doc. 14) is GRANTED for the reasons set forth below.

                           FACTUAL BACKGROUND

      In the present action, Plaintiffs bring claims against the City Defendants for

violations of their constitutional rights under 42 U.S.C. § 1983. Plaintiffs also

assert a Monell claim against these Defendants as well as supplemental state law

claims for violations of the Kansas Consumer Protection Act, tortious interference

under Kansas law, and inverse condemnation under Kansas law. In addition,



                                          1
Plaintiffs bring a declaratory judgment action against the remaining individual

Defendants.

      The City Defendants move this Court for an Order staying discovery

pending the resolution of their Motion to Dismiss (Doc. 12), which is currently

pending before the District Court. In that dispositive motion, the City Defendants

argue they are entitled to qualified immunity. The City Defendants contend “[a]

resolution of the qualified immunity defense favorable to the individual City

Defendants results in a resolution of all federal claims made against the City

Defendants.” (Doc. 20, at 3.) Thus, if granted, their pending Motion to Dismiss

“will conclude the litigation as to the City Defendants.” (Id., at 1.)

                                     ANALYSIS

      “The decision to stay discovery and other pretrial proceedings is firmly

vested in the sound discretion of the trial court.” Toney v. Harrod, No. 15-3209-

EFM-TJJ, 2018 WL 5830398, at *1 (D. Kan. Nov. 7, 2018) (citing Pet Milk Co. v.

Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM, 2007

WL 2071770, at *2 (D. Kan. July 16, 2007)). That stated, Tenth Circuit has

concluded that “the right to proceed in court should not be denied except under the

most extreme circumstances.” Commodity Futures Trading Comm’n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983). Thus, the District of




                                           2
Kansas generally does not favor staying discovery pending a ruling on a

dispositive motion. McCoy, 2007 WL 2071770, at *2.

      Even so, “a stay pending a ruling on a dispositive motion is appropriate

where the case is likely to be finally concluded as a result of the ruling, where the

facts sought through the remaining discovery would not affect the ruling on the

pending motion, or where discovery on all issues in the case would be wasteful and

burdensome.” Toney, 2018 WL 5830398, at *1. See also Citizens for Objective

Public Educ. Inc. v. Kansas State Bd. of Educ., No. 13-4119–KHV, 2013 WL

6728323, *1 (D. Kan. Dec.19, 2013); see also Kutilek v. Gannon, 132 F.R.D. 296,

297–98 (D. Kan. 1990). Also, a stay is appropriate when the party requesting it

has filed a dispositive motion asserting absolute or qualified immunity. Id., at *2.

      As discussed above, there is a motion pending before the District Court in

which Defendants argue that Plaintiffs’ Complaint should be dismissed based on

Defendants’ qualified immunity. (See Docs. 12.) Plaintiffs argue that “the case

will not be finally concluded via the dispositive motion” because although the City

Defendants have moved to dismiss the action, the remaining individual Defendants

have not moved to dismiss and have not “responded to the Complaint in any

manner.” (Doc. 18, at 3.) Plaintiffs thus argue that “[b]ecause the case will not be

finally concluded via the dispositive motion, a stay of discovery is not

appropriate.” (Id.)


                                           3
       Plaintiffs also argue that because the City Defendants have attached exhibits

to their Motion to Dismiss, that motion must be converted into a motion for

summary judgment pursuant to Fed.R.Civ.P. 56. (Id.) As such, Plaintiffs contend

they “should have a reasonable opportunity to conduct discovery in order to

properly respond,” making a stay inappropriate. (Id.) Defendants reply that “[t]he

District Court has not yet made a determination as to whether the Motion should be

converted and may certainly choose to ignore the exhibits at the appropriate time.”

(Doc. 20, at 2.) Defendants point out that “virtually all of the exhibits attached to

the City Defendants’ Motion were generated by counsel for the Smiths with the

exception of Minutes from a City Commission meeting which, too, may be

ignored.”1 (Id.) Defendants also argue that “because [Plaintiffs] have filed a

Motion for Default Judgment as to the Neighbor Defendants [Doc. 16], there is the

potential for a complete resolution if default is taken.” (Id., at 1.)

       It is well-established in this District that “when immunity is asserted by

dispositive motion, a stay of discovery is appropriate pending a ruling on the

immunity issue.” Garrett’s Worldwide Enterprises, LLC, et al. v. U.S., No. 14-

2281-JTM, 2014 WL 7071713, at *1 (D. Kan. Dec. 12, 2014). While limited

circumstances exist in which discovery may be permitted on narrowly tailored



1
 The Court anticipates that the District Court will ignore the exhibits and treat the motion
as a motion to dismiss.
                                             4
issues after the defense of qualified immunity is raised, the fact remains that

“plaintiff bears the burden of demonstrating ‘how [such] discovery will raise a

genuine fact issue as to defendant’s qualified immunity claim.’” Martin v. County

of Santa Fe, 626 Fed. Appx. 736, 740 (10th Cir. 2015) (quoting Cole v. Ruidoso

Mun. Sch., 43 F. 3d 1373, 1387 (10th Cir. 1994)).

      Plaintiffs have made no effort to meet this burden. Rather, Plaintiffs merely

“question Defendants’ claim that moving forward with discovery while the

dispositive motion is pending will be wasteful.” (Doc. 18, at 3.) Further,

Plaintiff’s contend that discovery should continue because “[t]he parties will need

to develop the factual record as the case proceeds.” (Id.) Should the motion to

dismiss be granted on qualified immunity grounds, however, the parties will not

need to develop the factual record as to the City Defendants.

      As such, Defendants’ Motion to Stay (Doc. 14) is GRANTED until the

District Court rules on Defendants’ dispositive motion.2 In reaching this

determination, the Court makes no inference or findings as to the potential validity

of Defendants’ qualified immunity defense.




2
 This Order will stay discovery, but will not impact the resolution of the pending Motion
for Default Judgment.
                                            5
     IT IS THEREFORE ORDERED that the City Defendants’ Motion to Stay

(Doc. 14) is GRANTED.

     IT IS SO ORDERED.

     Dated this 21st day of October, 2019 at Wichita, Kansas.


                               S/ KENNETH G. GALE
                              HON. KENNETH G. GALE
                              U.S. MAGISTRATE JUDGE




                                       6
